Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 1 of 7 PageID 223




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


DAVON CHURCH

      Petitioner,

v.                                              Case No. 8:17-cv-2373-T-02AAS

SECRETARY, Department of Corrections,

      Respondent.

______________________________________/

     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

      Mr. Church petitions under 28 U.S.C.§ 2254 for the writ of habeas corpus

(Doc. 1) and challenges his convictions for robbery, attempted second-degree

murder, aggravated battery with a firearm, attempted robbery with a firearm, and

felonious possession of a firearm, for which convictions Mr. Church is imprisoned

for twenty-five years. The Respondent argues that the application is time-barred.

(Doc. 7 at 10). In his reply Mr. Church asks this Court “to excuse his untim[e]lines

because he has been pursuing is rights diligently.” (Doc. 13 at 1).

Timeliness

      Under the Anti-Terrorism and Effective Death Penalty Act, “[a] 1-year

period of limitation shall apply to an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court. The limitation period
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 2 of 7 PageID 224




shall run from the latest of . . . the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for seeking such

review . . .” 28 U.S.C. § 2244(d)(1)(A). Additionally, under 28 U.S.C.

§ 2244(d)(2), “[t]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under this

subsection.”

       Mr. Church’s conviction became final on September 22, 2010.1 Under the

federal limitation, Mr. Church had one year — until September 22, 2011 — to

timely file his federal petition absent tolling for a timely post-conviction

application in the state court. Mr. Church did not file a state post-conviction

application until March 2012 when he filed a state Rule 3.850 motion. (Doc. 9,

Ex. 11 at 1). By that date, the one-year federal limitation had already expired.

Consequently, the Rule 3.850 motion had no tolling effect. See Webster v. Moore,

199 F.3d 1256, 1259 (11th Cir. 1999) (“Under § 2244(d)(2), even ‘properly filed’

state-court petitions must be ‘pending’ in order to toll the limitations period. A

state-court petition . . . that is filed following the expiration of the limitations



1
 Mr. Church’s direct appeal concluded on June 23, 2010. The conviction became final ninety
days later, on September 22, 2010, when the time allowed for petitioning for the writ of
certiorari expired. 28 U.S.C. § 2244(d)(1)(A). See Bond v. Moore, 309 F.3d 770 (11th Cir.
2002), and Jackson v. Sec’y, Dep’t of Corr., 292 F.3d 1347 (11th Cir. 2020).
                                              2
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 3 of 7 PageID 225




period cannot toll that period because there is no period remaining to be tolled.”),

cert. denied, 531 U.S. 991 (2000). Absent a demonstration of entitlement to

equitable tolling, Mr. Church’s federal habeas petition is time-barred.

Equitable tolling

      Mr. Church claims that he “is pro se and was not informed of the one-year

statute of limitations.” (Doc. 1 at 17). He further avers that he had

“limited . . . professional advice and legal material” and that he served “at least

[five] months in confinement.” (Id.). To the extent that Mr. Church presents these

allegations as bases for entitlement to equitable tolling, he cannot prevail.

      The one-year limitation designated in 28 U.S.C. § 2244(d) is not

jurisdictional and “is subject to equitable tolling in appropriate cases.” Holland v.

Fla., 560 U.S. 631, 645 (2010). Equitable tolling is appropriate when a prisoner’s

petition is untimely “because of extraordinary circumstances that are both beyond

his control and unavoidable even with diligence.” Johnson v. United States, 340

F.3d 1219, 1226 (11th Cir. 2003) (citing Drew v. Dep’t of Corr., 297 F.3d 1278,

1286 (11th Cir. 2002)); Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir.

1999)). To establish eligibility for equitable tolling, a petitioner must show: “‘(1)

that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.” Lawrence v. Fla.,

549 U.S. 327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
                                           3
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 4 of 7 PageID 226




(2005)). Equitable tolling “is an extraordinary remedy that must be applied

sparingly.” Holland, 539 F.3d at 1338. See also Cadet v. Fla. Dep’t of Corr., 853

F.3d 1216, 1221 (11th Cir. 2017) (“[E]quitable tolling is an extraordinary remedy

‘limited to rare and exceptional circumstances and typically applied sparingly.’”

(quoting Hunter v. Ferrell, 587 F.3d 1304, 1308 (11th Cir. 2009)). The failure to

establish either requirement precludes equitable tolling. “The burden of

establishing entitlement to this extraordinary remedy plainly rests with the

petitioner.” Drew, 297 F.3d at 1286.

      Even assuming diligence, Mr. Church fails to establish an “extraordinary

circumstance” beyond his control that caused the untimely filing of his federal

petition. First, Mr. Church fails to describe with specificity the alleged

impediments to his filing. See Lugo v. Sec’y, Fla. Dep’t of Corr., 750 F.3d 1198,

1209 (11th Cir. 2014) (“[V]ague allegations about the existence of impediments,

without more, or an argument that fails to explain how such impediments

prevented the timely filing of the petition, does not establish extraordinary

circumstances.”). Second, neither his pro se status nor his allegation that he “was

not informed of the one-year statute of limitations” amounts to an extraordinary

circumstance. See Rich v. Dep’t of Corr., Fla., 317 F. App’x 881, 883 (11th Cir.

2008) (stating that pro se status is not an extraordinary circumstance warranting

equitable tolling). See also Perez v. Fla., 519 F. App’x 995, 997 (11th Cir. 2013)
                                          4
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 5 of 7 PageID 227




(per curiam) (“[W]e have not accepted a lack of a legal education and related

confusion or ignorance about the law as excuses for a failure to file in a timely

fashion.”). Furthermore, Mr. Church’s placement in confinement is also not an

“extraordinary circumstance” justifying equitable tolling. See, e.g., Dodd v. United

States, 365 F.3d 1273, 1283 (11th Cir. 2004) (stating that “lockdowns and periods

in which a prisoner is separated from his legal papers are not ‘extraordinary

circumstances’ in which equitable tolling is appropriate.” (citing Akins v. United

States, 204 F.3d 1086, 1089-90 (11th Cir. 2000)).

         Finally, Mr. Church argues that his petition “is timely and ripe for review

under the p[u]rview of Martinez v. Ryan, 132 S. Ct. 319 (2012) where initial

appeal (direct review) counsel was ineffective for failure to present meritorious

claims.” (Id.). As explained in Chavez v. Sec’y, Dep’t of Corr., 742 F.3d 940,

945–46 (11th Cir. 2014), Martinez does not provide Mr. Church with a new

limitation.2


2
    Chavez explains:

         While § 2244(d)(1) includes a number of alternate triggering dates for calculating
         the one-year deadline, the only one even potentially relevant here – “the date on
         which the constitutional right asserted was initially recognized by the Supreme
         Court, if the right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review” – is inapplicable because
         Martinez did not announce a new rule of constitutional law. See 28 U.S.C.
         § 2244(d)(1)(C); Arthur[v. Thomas], 739 F.3d [611,] 629 [(11th Cir. 2014)] (“The
         Martinez rule is not a constitutional rule but an equitable principle.”) . . . . And
         while the federal limitations period is subject to equitable tolling in certain
         circumstances, we have rejected the notion that anything in Martinez provides a
                                                  5
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 6 of 7 PageID 228




      In sum, Mr. Church fails to satisfy his burden of showing entitlement to

equitable tolling in this case. Accordingly, his petition for writ of habeas corpus

(Doc. 1) is DISMISSED as time-barred. The Clerk shall enter judgment against

Mr. Church and close this case.



        DENIAL OF BOTH A CERTIFICATE OF APPEALABILITY
           AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Mr. Church is not entitled to a certificate of appealability (“COA”). Under

Section 2253(c)(1), a prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court’s denial of his petition. Rather, a district court

must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

applicant has made a substantial showing of the denial of a constitutional right.”

To merit a COA, Mr. Church must show that reasonable jurists would find

debatable both the merits of the underlying claims and the procedural issues he

seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because the petition




      basis for equitably tolling the filing deadline. Arthur, 739 F.3d at 630–31
      (“Because Arthur’s § 2254 petition was denied due to his complete failure to timely
      file that § 2254 petition, the Supreme Court’s analysis in Martinez . . . of when and
      how ‘cause’ might excuse noncompliance with a state procedural rule is wholly
      inapplicable here.”).
                                               6
Case 8:17-cv-02373-WFJ-AAS Document 17 Filed 07/29/20 Page 7 of 7 PageID 229




is clearly time-barred, Mr. Church is entitled to neither a COA nor leave to appeal

in forma pauperis.

      A certificate of appealability is DENIED. Leave to appeal in forma

pauperis is DENIED. Mr. Church must obtain permission from the circuit court to

appeal in forma pauperis.

      DONE and ORDERED at Tampa, Florida, on July 29, 2020.




                                         7
